DETAILED ACTION
Status of the Application
This is in response to the amendment filed 10/12/2020. claims 1-20 are pending and presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claims 1 – 20 are rejected under 35 USC 103 as being unpatentable over Carles et al (US Pub. No. 2016/0304207 A1) in view of Penilla et al (US Pub. No. 2015/0210287 A1) and further in view of Britt (US 2017/0344974 A1).

Regarding claim 8, Carles discloses “requesting a network connection by an electronic device to a network on a transportation vehicle” (see Carles ¶ 0029; performing pairing between passenger terminal and the aircraft), “transmitting passenger information by the electronic device to a transportation vehicle computing device, after the network connection is established” (see Carles ¶ 0032; personal data are transmitted to a main computer of the cabin), “verifying passenger information by the transportation vehicle computing device”( see Carles ¶ 0033; verifying the identity of the passenger); “Upon successful verification of passenger information…(See Carless ¶ 0033); “upon successful confirmation of passenger information based on a response received from the seat device or the electronic device and pairing the electronic device with the seat device, enabling communication from the electronic device to a system of the transportation vehicle for managing one or more seat control functions.”(See Carles ¶ 0044, ¶ 0118 – 119; after successful of the pairing, capabilities for adjusting seat are sent to passenger terminal).  
requesting a passenger to identify his or her seat and transfer certain controls to passenger devices based on passage seat). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Carles and Penilla before him or her, to modify the invention of Carles to identify and confirm location of aircraft passenger and provide certain capabilities or controls based on identified seat location. The suggestion for doing so would have been such that vehicle system controls for that particular seat are made accessible for control and for receiving setting from the user, while the user is a passenger (Penilla ¶ 0044).
Neither Carles nor Penilla appear to explicitly disclose displaying a request on a seat device of the transportation vehicle for a certain duration” and “providing the request to the electronic device, when a response is unavailable from the seat device within the certain duration. However, Penilla discloses displaying a request on a seat device of the transportation vehicle for a certain duration” and “providing the request to the electronic device, when a response is unavailable from the seat device within the certain duration”( See Britt ¶ 0075; if detecting a response from the hop is received for a certain time, sending the information to the user’s terminal). At the time of invention, it would have been obvious to one of ordinary The suggestion for doing so would have been to assure delivering data to the passengers.

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Carles and Penilla further discloses “wherein the transportation vehicle is an aircraft, the electronic device is a personal electronic device (PED), the system is an inflight entertainment system, and the network connection is a wireless connection.”; (see Carles ¶ 0119 and Penilla ¶ 0266).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Carles and Penilla further discloses “wherein the inflight entertainment system includes a plurality of seat devices, and the passenger information identifies a passenger for associating the PED with one of the seat devices in the plurality.”; (see Carles ¶ 0119, ¶ 0127 and ¶ 0136 and Penilla ¶ 0266).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Carles and Penilla further discloses “wherein the transportation vehicle computing device comprises an onboard management system that stores passenger manifest data and compares .

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, the combination of Carles and Penilla further discloses “receiving confirmation of a passenger seat number by the onboard management system”; (see Carles ¶ 0083 ¶ 0119 and Penilla ¶ 0044, ¶ 0086).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Carles and Penilla further discloses “wherein the network connection is a wireless connection”; (see Carles ¶ 0080 ¶ 0151 and Penilla ¶ 0197, ¶ 0241).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Carles and Penilla further discloses “wherein the transportation vehicle is one of a train, a bus, a ship and a recreation vehicle”; (see Carles ¶ 0127 and ¶ 0085).

Claims 8-14 are the non-transitory machine readable medium claims corresponding to the method claims 1-7 that have been rejected above.  Applicant attention is directed to the rejection of claims 8-13. Claims 21-26 are rejected under the same rational as claims 8-13.

Claims 15-20 are the system claims corresponding to the method claims 1-7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1-7. Claims 15-20 are rejected under the same rational as claims 1-7.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468